Title: To Thomas Jefferson from John Mercer, 21 September 1802
From: Mercer, John
To: Jefferson, Thomas


          
            Dear Sir
            New-York. Septr. 21st. 1802.
          
          Mr. Richard S. Hackley, an estimable Man and respectable Merchant of this City, has expressed his wish to receive the appointment of Consul at Nantes, should the vacancy continued by the Nonacceptance of Mr. Gantt, be not supplied at this Time: and should the Information communicated respecting him, render him in your Estimation worthy of the office—With this view, he has requested me to trespass so far upon your valuable Time, as to introduce his Name to your attention—This I do with much pleasure, as there are few Individuals with whom I am more intimately acquainted, and none of whose excellent moral and political Character I can speak with more Certainty, than of Mr. Hackleys. This Gentleman is a Native of Fredericksburg in Virginia—was bred from his earliest youth to the Business of a Merchant and has prosecuted it in this City for the last three years, during which Time, his Conduct as far as I can learn, has been without Reproach—His Age is thirty two years.
          I have the honour to be, with every Sentiment of Respect, your Obedient Servant
          
            John Mercer
          
        